Kupferman and Silverman, JJ.,
dissent in a memorandum by Silverman, J., as follows: I would reverse the conviction and dismiss the indictment. 11 Here, as in People v Kidd (76 AD2d 665, 666), “[w]e recognize that the determination of guilt is for the jury, which has not only the legal responsibility to do this, but has the advantage of seeing and hearing the witnesses, which we have not. Nevertheless, we are left with a disturbing feeling of a grave risk that an innocent man has been convicted.” 11 The crime, the murder by shooting of the victim, took place at about 12:30 a.m. on March 14,1980. One eyewitness, who knew the defendant at least casually, identified the defendant as the perpetrator. But that eyewitness, along with the victim and another person, had been drinking rum and Coca Cola from about 10:00 p.m. in the victim’s apartment. After midnight they all decided to go out and get some beer. As they left the apartment they were confronted by a man who, in a brief altercation, demanded his money of the victim and said that he had told her he was going to kill her, which he thereupon proceeded to do by shooting her several times. The other witness did not see the gunman nor hear the conversation. Upon the identifying witness informing the police that he knew the defendant and that the victim’s father knew the defendant’s name, the police ascertained defendant’s first name and his address, went to defendant’s home and left a card asking that the defendant call them when he got back. A little later that day defendant arrived at the police station voluntarily with his girlfriend, where he was identified by the eyewitness, f Defendant consistently claimed that he and his girlfriend had been at a Brooklyn hotel at the time of the shooting. K What I find most disturbing about the case is that the defendant’s version is supported by a registration card from a hotel at 53 Lincoln Place, Brooklyn, showing that he and another had arrived at the hotel at 10:53 p.m. on March 13, 1980. There appears to be no substantial reason to doubt the accuracy of this registration card. The time between that registration and the shooting on West 146th Street in Manhattan seems to me to be so short as to engender the grave misgiving that I have. Presumably the defendant went to the hotel to do something — either to sleep off the effects of drinking or to have a tryst with his girlfriend, or both. Even if one does not accept’s defendant’s and his girlfriend’s version that they spent several hours at the hotel, it seems unlikely that he stayed at the hotel less than say three quarters of an hour. It was a snowy night. In the period between whenever he left the hotel and the shooting at about 12:30 a.m., defendant would have had to travel in bad driving conditions from the hotel in Brooklyn to the building at West 145th Street in Manhattan, where the shooting took place, dispose of the car and drop his girlfriend, go to the apartment and shoot the victim, all by about 12:30 a.m. It is physically possible that that is what happened, but I am very doubtful about it.